Case 1:20-cv-01590-RPK-RLM Document 115 Filed 07/28/20 Page 1 of 1 PageID #: 3892

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       July 28, 2020
  By ECF
  Honorable Rachel P. Kovner
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Chunn, et al. v. Warden Derek Edge,
                 Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

  Dear Judge Kovner:

          Respondent respectfully informs the Court that today, the only remaining petitioner in this
  matter—Elodia Lopez (Reg. No. 05490-052)—was released from the MDC. As no named
  petitioner remains at the MDC, there is no live case or controversy, and plaintiffs’ claims are now
  moot for the reasons stated in Respondent’s Motion to Dismiss (Dkt. No. 62-1 at 13), and
  Respondent’s Reply in Support of his Motion to Dismiss (Dkt. No. 88 at 2); see also Muhammad
  v. City of New York Dep’t of Corrections, 126 F.3d 119 (2d Cir. 1997).

         Respondent thanks the Court for its consideration of this matter.

                                                       Respectfully submitted,

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney

                                               By:             /s/
                                                       James R. Cho
                                                       Seth D. Eichenholtz
                                                       Joseph A. Marutollo
                                                       Paulina Stamatelos
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6519/7036/6288/6198
                                                       james.cho@usdoj.gov
                                                       seth.eichenholtz@usdoj.gov
                                                       joseph.marutollo@usdoj.gov
                                                       pauline.stamatelos@usdoj.gov

  cc:    The Honorable Roanne L. Mann (By ECF)
         All Counsel of Record (By ECF)
